DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowance mailed 1/10/2022 has been WITHDRAWN.
Claims
Claims 8-18 are pending. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “from 0.1 to 200 ppm” in Claim 8, line 13 is vague and indefinite as it is unclear whether the ppm is per the total weight of the product or per the total weight of the composition added to the product.  The language in the claims is written as if it is per the total weight of the composition which also later includes solvent per Claim 15, flavoring ingredient per Claim 16, additional compound per Claim 17 and compound per Claim 18.  If the ppm values are just for the composition then it is 
The phrase “in an effective amount …” in Claim 10, lines 6-8 is vague and indefinite as it is unclear whether this effective amount is 0.1 to 200 ppm as set forth in Claim 8 or is it some other amount and above 200 ppm.  Applicant is advised to consider amending Claim 10 to incorporate the same ppm range set forth in Claim 8.
The phrase “modifying the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in foodstuff or beverage” in Claim 10, lines 2-3 is vague and indefinite as it is unclear whether Applicant means the perception of all of these at the same time are present or possibly just one of the perceptions from the group.  For example, if the compound is added to rice that is not salty or not sweet then it is unclear how perception of saltiness or sweetness is changed and how both the saltiness or sweetness would be changed at the same time.
The phrase “an amount effective for modifying the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in foodstuff or beverage” in Claim 10, lines 2-3 is vague and indefinite as it is unclear what is the basis for assessing modified the perception.  A person having ordinary skill in the art could interpret an amount effective while another cold interpret the same amount as not effective and require a greater amount.  Applicant is advised to consider setting forth a specific amount for a specific type of food that the compound is added to or set forth an objective way to make such an assessment.
The phrase “in an effective amount …” in Claim 11, lines 6-8 is vague and indefinite as it is unclear whether this effective amount is 0.1 to 200 ppm as set forth in Claim 8 or is it some other amount.  Applicant is advised to consider amending Claim 10 to claim the same ppm range set forth in Claim 8.
The phrase “to improve the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in the foodstuff or beverage” in Claim 11, lines 6-8 is vague and indefinite as it is unclear whether Applicant means the perception of all of these at the same time or possibly just one of the perceptions from the group.  For example, if the compound is added to rice that is not salty or not sweet then it is unclear how perception of saltiness and/or sweetness is improved and how both the saltiness or sweetness would be improved at the same time.
The phrase “an amount to improve the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in the foodstuff or beverage” in Claim 11, lines 6-8 is vague and indefinite as it is unclear what is the basis for assessing the improved perception.  A person having ordinary skill in the art could interpret an amount effective while another cold interpret the same amount as not effective and require a greater amount.  Applicant is advised to consider setting forth a specific amount for a specific type of food that the compound is added to or set forth an objective way to make such an assessment.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epsilon Caprolactam, The Good Scents Company (published Novermber 12, 2006), hereinafter referred to as “EC2006”.
Regarding Claim 8, EC2006 teaches a product selected from the group consisting of foodstuffs and beverages (See description uses of epsilon-caprolactam are used with cereal, cheese, dairy, fish, fruit and meat.) comprising a flavour modifying composition (See product description of epsilon-caprolactam where it is used as a flavor compound.) comprising  one or more flavour modifying compounds according for Formula I

    PNG
    media_image1.png
    465
    570
    media_image1.png
    Greyscale

wherein
m and n are independently of each other 0 or 1,
R1, R2, R6 and R8 are independently from each other hydrogen or a linear C1-C3 alkyl group,
R3, R4, R9 and R10 represent hydrogen,
R5 and R7 are independently from each other selected from hydrogen OR’, wherein R’ represents a hydrogen or a linear C1-C3 alkyl group,
R11 represents hydrogen or a linear C1-C3 alkyl group (Epsilon-caprolactam as taught by EC2006 has the same structural formula as Formula I wherein all of the R groups are H.  See the below the structure for epsilon-caprolactam as taught by EC2006.  Also note Claim 12 lists epsilon-caprolactam as having a structure corresponding to formula I in Claim 8.);

    PNG
    media_image2.png
    429
    449
    media_image2.png
    Greyscale

wherein the taste modulating compound is in an amount of from 0.1 to 200 ppm (See flavor description where the amount is up to 5 ppm.); and inherently teaches wherein the taste modulating compound does not exhibit perceptible taste and aroma properties (Since the epsilon-caprolactam as taught by EC2006 has the same structure and a concentration within the same range as claimed it inherently has the same taste and aroma properties. This inherency is supported by Claim 12, which incorporates the taste and aroma properties of Claim 8 that has the same structure as taught by EC2006.).
Regarding Claim 9, EC2006 teaches wherein the taste modulating compound is in an amount of 5 to 20 ppm (See flavor description where the amount of epsilon-caprolactam is up to 5 ppm.)
Regarding Claim 12, EC2006 teaches wherein the taste modulating compound is epsilon-caprolactam (See the product description where epsilon-caprolactam is used as a flavor compound.  Epsilon-caprolactam has the structure listed below.).

    PNG
    media_image2.png
    429
    449
    media_image2.png
    Greyscale

Regarding Claim 13, EC2006 teaches wherein the taste modulating compound is in an amount of 1.0 to 100 ppm (See flavor description where the amount of epsilon-caprolactam is up to 5 ppm.).
Regarding Claim 14, EC2006 teaches wherein the taste modulating compound is in an amount of 5 to 20 ppm (See flavor description where the amount of epsilon-caprolactam is up to 5 ppm.).
Claim Rejections - 35 USC § 103
Claims 10-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epsilon Caprolactam, The Good Scents Company, hereinafter referred to as “EC2006” in view of and Izumi, IZUMI YAJIMA ET AL: "Volatile Flavor Components of Cooked Kaorimai (Scented Rice, O. sativa japonica)", AGRICULTURAL AND BIOLOGICAL CHEMISTRY, vol. 43, no. 12, 9 December 1979 (1979-12-09) and Kumazawa et al. (JP2013039083A).
Regarding Claim 10, it is noted the claim is not interpreted as modifying all of the perceptions at the same time as set forth in the claim but rather at least one of the listed perceptions.
EC2006 teaches epsilon-caprolactam, which corresponds to Formula I in Claim 8, being used as a flavorant for foods including cereal, cheese, dairy, fish, fruit and meat (See product description where epsilon-caprolactam is used for flavor.), however, fails to expressly disclose a method for modifying the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in  foodstuff or  beverage, comprising: providing a foodstuff or beverage: and adding the taste modulating compound according to claim 8 to the foodstuff or beverage in an amount effective to modify the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in the foodstuff or beverage.
The listed perceptions in the claim are broad and includes virtually every conceivable perception a consumer could perceive.
Izumi, teaches cereal in the form of rice (See pp. 2425-2429.), which is encompassed by the cereal as taught by EC2006 which includes aromatic generated compounds including compounds that are encompassed by Formula I in Claim 8 (See p. 2428, α-pyrrolidone.  Epsilon-caprolactam and α-pyrrolidone are similar compounds that share the same basic structure of Formula I set forth in Claim 8.).  The desirable α-pyrrolidone and pleasing aromatic compounds having similar structures are present in cereals like Koshihikari rice (See the Table at p. 2428.) that are mixed with ordinary rice, a cereal.  This mixing provides a food with pleasing aroma (See p. 2425.).
Kumazawa (‘083) teaches the addition of flavor modifying compounds to cereal/rice based compounds like those taught by EC2006 in the presence of a solvent at levels up to 10 ppm that improves the perceived saltiness, umami taste (See p. 3, ll. 15-34, p. 7, l. 37 to p. 8, l. 33 and Claims 1-2)
It would have been obvious to a person having ordinary skill in the art at the time of filing with EC2006, Izumi and Kumazawa (‘083) before them that one could reasonable expect that cereals/cereal based products like those disclosed by EC2006, Izumi and Kumazawa (‘083) and the various foods listed by EC2006 would generate desirable aromas and flavors that are attributable to a compound(s) of Formula I and/or other similar structures.  It thus would have been obviously foreseeable that one could have reasonably expected that when epsilon-caprolactam is added to a cereal or other types of food the perceived sweetness and/or other perceptions would be modified.
Regarding Claim 11, it is noted the claim is not interpreted as modifying all of the perceptions at the same time as set forth in the claim but rather at least one of the listed perceptions.
EC2006 teaches epsilon-caprolactam, which corresponds to Formula I in Claim 8, being used as a flavorant for foods including cereal, cheese, dairy, fish, fruit and meat (See product description where epsilon-caprolactam is used for flavor.), however, fails to expressly disclose a method of improving the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in  foodstuff or beverage comprising: providing a foodstuff or beverage and adding the  modulating compound according to  claim 8 to the foodstuff or beverage in an amount effective to improve the perception of sweetness, saltiness, umami, astringency, salivation and bitterness in the foodstuff or beverage.
The listed perceptions in the claim are broad and includes virtually every conceivable perception a consumer could perceive.
Izumi, teaches cereal in the form of rice (See pp. 2425-2429.), which is encompassed by the cereal as taught by EC2006 which includes aromatic generated compounds including compounds that are encompassed by Formula I in Claim 8 (See p. 2428, α-pyrrolidone.  Epsilon-caprolactam and α-pyrrolidone are similar compounds that share the same basic structure of Formula I set forth in Claim 8.).  The desirable α-pyrrolidone and pleasing aromatic compounds having similar structures are present in (See the Table at p. 2428.) that are mixed with ordinary rice, a cereal.  This mixing provides a food with pleasing aroma (See p. 2425.).
Kumazawa (‘083) teaches the addition of flavor modifying compounds to cereal/rice based compounds like those taught by EC2006 in the presence of a solvent at levels up to 10 ppm that improves the perceived saltiness, umami taste (See p. 3, ll. 15-34, p. 7, l. 37 to p. 8, l. 33 and Claims 1-2).
It would have been obvious to a person having ordinary skill in the art at the time of filing with EC2006, Izumi and Kumazawa (‘083) before them that one could reasonable expect that cereals/cereal based products like those disclosed by EC2006, Izumi and Kumazawa (‘083) and the various foods listed by EC2006 would generate desirable aromas and flavors that are attributable to a compound(s) of Formula I and/or other similar structures.  It thus would have been obviously foreseeable that one could have reasonably expected that when epsilon-caprolactam is added to a cereal or other types of food the perceived sweetness and/or other perceptions would be improved.
Regarding Claim 15, EC2006 teaches a product, however, fails to expressly disclose wherein the flavor modifying composition further comprises a solvent.
Applicant does not set forth any non-obvious unexpected results for selecting a solvent.
It was known at the time of filing that epsilon-caprolactam has a melting point of 68 oC which means it is a solid at room temperature.  EC2006 teaches as discussed above epsilon-caprolactam is added at amounts up to 5 ppm.  This very small amount, when in pure form, clearly was difficult to precisely handle and uniformly distribute into a food like a cereal, which is inclusive of rice, unless there is a carrier/solvent to increase the volume for addition to the target food.  Some challenges are the metering equipment was typically not accurate when metering such small amounts, thus, leading to the production of possible non-uniform and out of spec products.  The internal housing for adding ppm amounts would need to be extremely small.  When working on such a small-scale factors such as machining of the pump, seals and operating temperatures which are typically insignificant becomes 
Kumazawa (‘083) teaches the addition of flavor modifying compounds to cereal/rice based compounds like those taught by EC2006 in the presence of a solvent at levels up to 10 ppm that improves the perceived saltiness, umami taste (See p. 3, ll. 15-34, p. 7, l. 37 to p. 8, l. 33 and Claims 1-2, ethanol solvent.).
 Izumi teaches that the compound(s) of Formula I are in the presence of water, a solvent.  When rice is cooked and the aromatic aromas are generated the water/solvent needs to be uniformly distributed so the rice can be effectively and uniformly cooked.  When the water boils it changes from a liquid to a gas and functions as stripping steam that carries with it other volatile compounds that transfer to the head space and/or consumer above the cooked material.
It thus would have been reasonably obvious and foreseeable and within the skill set of a person having ordinary skill in the art at the time of filing to provide the solid epsilon-caprolactam as taught by EC2006 with a polar solvent ethanol as taught by Kumazawa (‘083) and/or a polar solvent like water as present in Izumi in order to effectively uniformly distribute the epsilon-caprolactam throughout the food material for consumption as a mixture or as a volatile pleasing aromatic expression.
Regarding Claim 16, EC2006 teaches a product, however, fails to expressly disclose wherein the flavor modifying composition further comprises a flavoring ingredient.
Applicant does not set forth any non-obvious unexpected results for selecting a specific flavoring ingredient and is thus very broad.
Kumazawa (‘083) teaches the addition of plural flavor modifying ingredients added to cereal/rice based compounds like those taught by EC2006 that improves a perceived saltiness, umami taste (See p. 3, ll. 15-34, p. 7, l. 37 to p. 8, l. 33 and Claims 1-2).
Izumi teaches that the compound(s) of Formula I co-exist with numerous other compounds, including water, that provide desirable flavors when cooked (See the Table at p. 2428.).  When rice is cooked water functions as an ingredient that helps the various flavoring-generating ingredients/compounds to be extracted and separated from the other materials.  The steam functions physically and thermodynamically providing activation energy enabling physical attractions to be overcome.  The cooking with the aid of water generates aromatic expressions.  When the water boils it changes from a liquid to a gas functions as stripping steam that carries with it other volatile compounds/flavors that are inclusive of flavoring ingredients that transfer to the head space and/or consumer above the cooked material.
It thus would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to provide the solid epsilon-caprolactam as taught by EC2006 with additional flavorings like those present in Kumazawa (‘083) and/or Izumi to provide a food product having a volatile pleasing aromatic expression.
Regarding Claim 17, EC2006 teaches a product, however, fails to expressly disclose an additional taste modulating compound that is different than the taste modulating compound of Formula I.
Kumazawa (‘083) teaches the addition of plural flavor modifying ingredients added to cereal/rice based compounds like those taught by EC2006 that improves a perceived saltiness, umami taste (See p. 3, ll. 15-34, p. 7, l. 37 to p. 8, l. 33 and Claims 1-2).
Izumi teaches that the compound(s) of Formula I co-exist with numerous other compounds that provide desirable flavors when cooked (See the Table at p. 2428.).  When rice is cooked aromatic aromas are expressed.  When the water boils it changes from a liquid to a gas functioning as stripping steam 
It thus would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that one could reasonable expect and be foreseeable that epsilon-caprolactam as taught by EC2006 would co-exist with additional compounds like those present in Kumazawa (‘083) and/or Izumi and be consistent with Formula I to provide a food product having a volatile pleasing aromatic expression.
Regarding Claim 18, EC2006 teaches the product discussed above, however, fails to expressly disclose wherein the flavor modifying composition further comprises at least one compound selected from the group consisting of dihydro-3-hydroxy-4,4-dimethyl-2(3H)-furanone (pantolactone), 2-acetyl- butyrolactone, 4,6-dimethyl-alpha-pyrone, 4-hydroxy-6-methyl-2-pyrone, 3,4-dihydro-6- methyl-2H-pyran-2-one, dihydroactinidiolide, 2-acetyl-2-methyl-gamma-butyrolactone, dihydro-5-(hydroxymethyl)-2(3H)-furanone, 3-hydroxy-2-pyrone, D-arabino-1,4-lactone, 9- decen-2-one, 5,6-dihydro-4-hydroxy-6-methyl-2H-pyran-2-one, 3-methyl-2(5H)-furanone, 5-methoxy-2-pyrrolidinone, hydroxyl-gamma-dodecalactone, massoia lactone, and mixtures thereof.
Kumazawa (‘083) teaches the addition of plural flavor modifying ingredients added to cereal/rice based compounds like those taught by EC2006 that improves a perceived saltiness, umami taste (See p. 3, ll. 15-34, p. 7, l. 37 to p. 8, l. 33 and Claims 1-2).
Izumi teaches that the compound(s) of Formula I co-exist with numerous other compounds that provide desirable flavors when cooked (See the Table at p. 2428.)
It thus would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing that one could reasonable expect that epsilon-caprolactam as taught by EC2006 would naturally be accompanied by additional compounds like those present in Kumazawa (‘083) and/or Izumi to provide a food product having a volatile pleasing aromatic expression.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	February 9, 2022